UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6911


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEITH LAMAR WOODS,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.        Thomas David
Schroeder, District Judge. (1:06-cr-00189-TDS-2; 1:11-cv-00114-
TDS-WWD)


Submitted:   November 17, 2011            Decided:   November 23, 2011


Before KING, DAVIS, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Keith Lamar Woods, Appellant Pro Se.    Robert Michael Hamilton,
Angela Hewlett Miller, Assistant United States Attorneys,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Keith Lamar Woods seeks to appeal the district court’s

order    accepting       the   recommendation            of   the    magistrate      judge,

treating his Fed. R. Civ. P. 60(b) motion as a successive 28

U.S.C.A. § 2255 (West Supp. 2011) motion, and dismissing it on

that    basis.      The    order   is       not    appealable         unless   a    circuit

justice    or    judge    issues   a    certificate           of    appealability.       28

U.S.C. § 2253(c)(1)(B) (2006).                   A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                     When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that    reasonable     jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El     v.    Cockrell,         537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and    conclude    that    Woods   has      not     made      the    requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.



                                             2
            Additionally, we construe Woods’ notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.             United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).             In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:     (1)           newly       discovered           evidence,        not        previously

discoverable         by    due     diligence,        that     would       be    sufficient        to

establish       by    clear        and   convincing          evidence          that,     but    for

constitutional error, no reasonable factfinder would have found

the   movant      guilty         of   the   offense;          or    (2)     a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                      28 U.S.C.A.

§ 2255(h).           Woods’       claims    do       not     satisfy      either        of     these

criteria.       Therefore, we deny authorization to file a successive

§ 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions         are      adequately       presented          in    the     materials

before    the    court       and      argument       would    not     aid       the    decisional

process.

                                                                                        DISMISSED




                                                 3